

114 HR 5824 IH: Religious Freedom International Reciprocity Enhancement Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5824IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Brat introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that it shall be unlawful for foreign nationals of a country that limits the free
			 exercise of religion in that country to make any expenditure in the United
			 States to promote a religion in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Religious Freedom International Reciprocity Enhancement Act or the Religious FIRE Act. 2.Reciprocity Enforcement Regarding Religious Freedom (a)In generalIt shall be unlawful for a foreign national of a country that limits the free exercise of religion in that country to make any expenditure in the United States to promote a religion.
 (b)ForfeitureAny asset consisting of such an expenditure or the proceeds of such an expenditure is subject to forfeiture to the United States. The Attorney General may, upon probable cause, seize any such asset and in a civil action obtain its forfeiture to the United States.
 (c)DefinitionsIn this section— (1)the term country that limits the free exercise of religion means a country designated as such by the Secretary of State acting through the Assistant Secretary for Democracy, Human Rights, and Labor; and
 (2)the term expenditure to promote a religion includes the funding and practice of religious services, religious education, evangelical outreach, and publication and dissemination of religious literature.
				